DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on June 09, 2020, claims 1-20 are now pending for examination in the application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/28/20, 11/04/20, 11/10/20 and 04/15/20 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki et al. (US Pub. No. 20160078038) in view of Zhang et al. (US Pub. No. 20150186938).

Regarding claim 1, Solanki et al. teaches a method comprising: receiving, by a computer system, a query comprising at least a name component (See Paragraph 11 “a query typed in a search field”); 
searching, by the computer system, a plurality of documents in a document corpus to identify a plurality of passages each comprising a mention of the name component within a selection of one or more documents of the plurality of documents (See Paragraph 29 “the identification module 220 parses HTML of the product listing, including associated HTML documents. The identification module 220 parses the content”); 
collecting, by the computer system, a plurality of bins each comprising a distinct selection of the plurality of passages from the one or more documents, each of the plurality of bins identifying a separate relationship the name component participates in within the distinct selection of the plurality of passages (See Paragraph 58 “the snippet server 105 may score the set of text sections based on the relation between the identified text and the set of categories to produce a section score”); 
assessing, by the computer system, a separate score of each respective bin of the plurality of bins reflecting the relevance of each respective bin to the query (See Paragraph 30 “the ranking module 230 scores the set of text sections identified by the identification module 220”); and 
returning, by the computer system, a response to the query with the plurality of bins each ranked according to each separate score (See Paragraph 54 “provide the snippet with a document link within search results”).  Solanki et al. does not disclose assessing, by the computer 
However, Zhang et al. teaches assessing, by the computer system, a separate score of each respective bin of the plurality of bins reflecting the relevance of each respective bin to the query (See Paragraph 54 “In this manner, each bin becomes a feature usable for the machine learning scorer. Thus in an embodiment, tokens (terms) are grouped together. In another embodiment, the IDF feature is binned”). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Solanki et al. (extracting and presenting a snippet from a document) with Zhang et al. (search service).  This would have facilitated ranking and retrieving.  See Zhang et al. Paragraph 1-4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: document retrieval.
	 As to claim 8, Solanki et al. teaches a computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: 
program instructions to receive a query comprising at least a name component (See Paragraph 11 “a query typed in a search field”); 
program instructions to search a plurality of documents in a document corpus to identify a plurality of passages each comprising a mention of the name component within a selection of one or more documents of the plurality of documents (See Paragraph 29 “the identification module 220 parses HTML of the product listing, including associated HTML documents. The identification module 220 parses the content”); 
program instructions to collect a plurality of bins each comprising a distinct selection of the plurality of passages from the one or more documents, each of the plurality of bins identifying a separate relationship the name component participates in within the distinct selection of the plurality of passages (See Paragraph 58 “the snippet server 105 may score the set of text sections based on the relation between the identified text and the set of categories to produce a section score”); 
program instructions to assess a separate score of each respective bin of the plurality of bins reflecting the relevance of each respective bin to the query (See Paragraph 30 “the ranking module 230 scores the set of text sections identified by the identification module 220”); and 
program instructions to return a response to the query with the plurality of bins each ranked according to each separate score (See Paragraph 54 “provide the snippet with a document link within search results”).  Solanki et al. does not disclose assessing, by the computer system, a separate score of each respective bin of the plurality of bins reflecting the relevance of each respective bin to the query.
However, Zhang et al. teaches assessing, by the computer system, a separate score of each respective bin of the plurality of bins reflecting the relevance of each respective bin to the query (See Solanki et al. Paragraph 54 “In this manner, each bin becomes a feature usable for the machine learning scorer. Thus in an embodiment, tokens (terms) are grouped together. In another embodiment, the IDF feature is binned”). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Solanki et al. (extracting and presenting a snippet from a document) with Zhang et al. (search service).  This would have facilitated ranking and retrieving.  See Zhang et al. Paragraph 1-4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: document retrieval.

	As to claim 15, Solanki et al. teaches a computer program product comprises a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to cause the computer to: 
receive, by a computer, a query comprising at least a name component (See Paragraph 11 “a query typed in a search field”); 
search, by the computer, a plurality of documents in a document corpus to identify a plurality of passages each comprising a mention of the name component within a selection of one or more documents of the plurality of documents (See Paragraph 29 “the identification module 220 parses HTML of the product listing, including associated HTML documents. The identification module 220 parses the content”); 
collect, by the computer, a plurality of bins each comprising a distinct selection of the plurality of passages from the one or more documents, each of the plurality of bins identifying a separate relationship the name component participates in within the distinct selection of the plurality of passages (See Paragraph 58 “the snippet server 105 may score the set of text sections based on the relation between the identified text and the set of categories to produce a section score”); 
assess, by the computer, a separate score of each respective bin of the plurality of bins reflecting the relevance of each respective bin to the query (See Paragraph 30 “the ranking module 230 scores the set of text sections identified by the identification module 220”); and 
return, by the computer, a response to the query with the plurality of bins each ranked according to each separate score (See Paragraph 54 “provide the snippet with a document link within search results”).  Solanki et al. does not disclose assessing, by the computer system, a separate score of each respective bin of the plurality of bins reflecting the relevance of each respective bin to the query.
However, Zhang et al. teaches assessing, by the computer system, a separate score of each respective bin of the plurality of bins reflecting the relevance of each respective bin to the query (See Solanki et al. Paragraph 54 “In this manner, each bin becomes a feature usable for the machine learning scorer. Thus in an embodiment, tokens (terms) are grouped together. In another embodiment, the IDF feature is binned”). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Solanki et al. (extracting and presenting a snippet from a document) with Zhang et al. (search service).  This would have facilitated ranking and retrieving.  See Zhang et al. Paragraph 1-4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: document retrieval.


Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki et al. (US Pub. No. 20160078038) and Zhang et al. (US Pub. No. 20150186938) in further view of Datar et al. (US Patent No. 8538989).

The Solanki et al. reference as modified by Zhang et al. teaches all the limitations of claim 1.  With respect to claim 2, Solanki et al. as modified by Zhang et al. does not disclose receiving, by the computer system, the query comprising at least the name component and one or more additional query components.
However, Datar et al. teaches the method according to claim 1, further comprising: 
receiving, by the computer system, the query comprising at least the name component and one or more additional query components (See Datar et al. Column 9 Lines 49-65 “query data includes search terms, click logs 126, and query logs 128”); and 
assessing, by the computer system, the separate score of each respective bin reflecting the relevance of each respective bin to the at least one name component and the one or more additional query components (See Solanki et al. Paragraph 30 “the ranking module 230 scores the set of text sections identified by the identification module 220”). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Solanki et al. (extracting and presenting a snippet from a document) and Zhang et al. (search service) with Datar et al. (assigning weights to part of a document).  This would have facilitated ranking and retrieving.  See Datar et al. Column 1 Lines 29-38.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: document retrieval.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

Claim(s) 3, 6, 10, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki et al. (US Pub. No. 20160078038) and Zhang et al. (US Pub. No. 20150186938) and Datar et al. (US Patent No. 8538989) in further view of Kao et al. (US Pub. No. 20070022072).

The Solanki et al. reference as modified by Zhang et al. and Datar et al. teaches all the limitations of claim 2.  With respect to claim 3, Solanki et al. as modified by Zhang et al. and Datar et al. teaches assessing, by the computer system, the separate score of each respective bin of the plurality of bins reflecting the relevance of each respective bin to the at least one name component and the one or more identifier components according to a respective weight assigned to the name component and to each of the one or more identifier components, a first match value calculated for the number of matches of the name component, and one or more additional match values calculated for each of the one or more identifier components in each respective bin based on one or more identifier ranking characteristics (See Solanki et al. “automatically score the set of text sections based upon receiving the identified set of text sections from the identification module 220, without intervening user interaction”)
Solanki et al. as modified by Zhang et al. and Datar et al. does not disclose receiving, by the computer system, the query comprising the one or more additional query components comprising one or more identifier components each for particularly identifying a particular entity associated with the name component from among a plurality of entities associated with the name component.
However, Kao et al. teaches the receiving, by the computer system, the query comprising the one or more additional query components comprising one or more identifier components each for particularly identifying a particular entity associated with the name component from among a plurality of entities associated with the name component (See Paragraph 25 “A user issues a query (usually initiated by entering a set of one or more terms and/or a document, a section of a document, or other database matches)” & “entities”); 
collecting, by the computer system, the plurality of bins each comprising the distinct selection of the plurality of passages from the one or more documents, each of the plurality of bins identifying the separate relationship the name component and the one or more identifier components participates in within the distinct selection of the plurality of passages (See Paragraph 34 “analyze the extracted documents for non-similar content. For example, non-similar content may include different keywords, entities (personal, geographic, company names, governments, organizations, etc.), or subject matter (section or paragraph topics)”). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Solanki et al. (extracting and presenting a snippet from a document) and Zhang et al. (search service) and Datar et al. (assigning weights to part of a document) with Kao et al. (text differentiation).  This would have facilitated ranking and retrieving.  See Kao et al. Paragraphs 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: document retrieval.  The close relation between both of the references highly suggest an expectation of success.

The Solanki et al. reference as modified by Zhang et al. and Datar et al. teaches all the limitations of claim 2.  With respect to claim 6, Solanki et al. as modified by Zhang et al. and Datar et al. does not disclose receiving, by the computer system, the query comprising the one or more additional query components comprising one or more association components each for either indicating or counter-indicating a particular entity associated with the name component from among a plurality of entities associated with the name component.
However, Kao et al. teaches the method according to claim 2, further comprising: 
receiving, by the computer system, the query comprising the one or more additional query components comprising one or more association components each for either indicating or counter-indicating a particular entity associated with the name component from among a plurality of entities associated with the name component (See Paragraph 8 “Text differentiation is performed by analyzing documents with similar content to identify non-similar content (i.e., content differences or differentiated content) in the documents”); 
collecting, by the computer system, the plurality of bins each comprising the distinct selection of the plurality of passages from the one or more documents, each of the plurality of bins identifying the separate relationship the name component participates in within the distinct selection of the plurality of passages (See Paragraph 7 “relationships”); and 
assessing, by the computer system, the separate score of each respective bin of the plurality of bins reflecting the relevance of each respective bin to the at least one name component and the one or more association components according to a respective weight assigned to the name component and to each of the one or more association components, a first match value calculated for the number of matches of the name component, and one or more additional match values calculated for each of the one or more identifier components in each respective bin based on one or more association ranking characteristics (See Paragraph 25 “scores”). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Solanki et al. (extracting and presenting a snippet from a document) and Zhang et al. (search service) and Datar et al. (assigning weights to part of a document) with Kao et al. (text differentiation).  This would have facilitated ranking and retrieving.  See Kao et al. Paragraphs 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: document retrieval.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.


With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.


Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki et al. (US Pub. No. 20160078038) and Zhang et al. (US Pub. No. 20150186938) and Datar et al. (US Patent No. 8538989) and of Kao et al. (US Pub. No. 20070022072) in further view Franceschini et al. (US Pub. No. 20160012126).

The Solanki et al. reference as modified by Datar et al. and Kao et al. teaches all the limitations of claim 6.  With respect to claim 7, Kao et al. teaches the method according to claim 6, further comprising: 
calculating, by the computer system, the one or more additional match values for each of the one or more identifier components in each respective bin based on the one or more association ranking characteristics by extracting an association string and a desired relationship from each of the one or more association components (See Paragraph 23 “analysis and extraction of documents, identification of non-similar content, and presentation of results”).  Solanki et al. reference as modified by Datar et al. and Kao et al. does not disclose evaluating, by the computer system, a first ranking characteristic of one or more association ranking characteristics such that an extracted relationship of the association string to the mention that matches the desired relationship scores higher than an occurrence of the association string to the mention that does not match the desired relationship.
	However, teaches evaluating, by the computer system, a first ranking characteristic of one or more association ranking characteristics such that an extracted relationship of the association string to the mention that matches the desired relationship scores higher than an occurrence of the association string to the mention that does not match the desired relationship (See Paragraph 189 “ranks of the items in the list may be used as a joining algorithm”); and 
evaluating, by the computer system, a second ranking characteristic of one or more association ranking characteristics such that a higher relative frequency of the association string in one bin of the plurality of bins scores higher than a lower relative frequency of the association string in another bin of the plurality of bins (See Paragraph 232 “the concepts within the documents can be ranked”). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Solanki et al. (extracting and presenting a snippet from a document) and Zhang et al. (search service) and Datar et al. (assigning weights to part of a document) and Kao et al. (text differentiation) with Franceschini et al. (exploring documents).  This would have facilitated ranking and retrieving.  See Franceschini et al. Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: document retrieval.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.



Response to Arguments
Applicant’s arguments: 
In regards to claim 1 applicant argues Solanki et al. and Zhang et al., whether taken alone or in combination, fail to disclose, teach, or suggest, at least, “assessing, by the computer system, a separate score of each respective bin of the plurality of bins reflecting the relevance of each respective bin to the query” as recited in independent Claim 1.  

Examiner’s Reply: 
Examiner has review remarks dated December 28, 2020, but respectfully disagrees and has further clarified the claims above.  Specifically in Paragraph(s) 54, Zhang et al. teaches at step 340, feature values are binned. In one embodiment, feature values are sorted into pre-defined bins, and in another embodiment clustering or other means are used to identify bins for clustering (or otherwise grouping) features, such as based on quantized values of the features. For example, in an embodiment the TF of a term are binned, such as for example by quantizing the TF feature as 0 to 100. In this manner, each bin becomes a feature usable for the machine learning scorer. Thus in an embodiment, tokens (terms) are grouped together. In another embodiment, the IDF feature is binned.
At Paragraph(s) 56, Zhang et al. further teaches at step 360 the machine learning model or scorer is trained. In an embodiment, the model is trained based on the training data received in step 320 and new features sets determined in step 350. (As discussed above in connection to FIG. 2, the machine-learning model may be linear or non-linear, and in some embodiments, the selection of the model type is dependent on the application and/or data.) In one aspect, the machine learning model is used to determine the weights for the terms in a target document, and the reference. For example, in an embodiment, the machine learning model is used to learn the weights for each word in query and ad. The weight may be determined in order to minimize the function of Equation (1), above, such as by using an optimization algorithm such as L-BFGS.  Zhang et al. machine learning could been combined and applied with the snippets of Solanski in order to generate scores for individual sections (i.e. bins) of a document that could have been presented in response to a query.  Thus the rejection is maintained.

Applicant’s arguments: 
In regards to claim 1 applicant argues Solanki et al. and Zhang et al., whether taken alone or in combination, fail to disclose, teach, or suggest, at least, “returning, by the computer system, a response to the query with the plurality of bins each ranked according to each separate score,” as recited in independent Claim 1.  

Examiner’s Reply: 
Examiner has review remarks dated December 28, 2020, but respectfully disagrees and has further clarified the claims above.  Specifically in Paragraph(s) 54, Solanski et al. teaches the snippet may be compatible with search engine optimization processes to provide the snippet with a document link within search results of a third party search engine. For example, where the method 300 is implemented in conjunction with the marketplace system 180, a search engine may search through item listings within the marketplace system 180 having titles and descriptions. The item listings may further be organized by a category taxonomy. When a user searches, through a search engine, the item listings and receives a result set, some of the titles of the item listings may not appear relevant to the search performed by the search engine. The snippet may provide perceived relevance to an item listing in the result set where the title of the item listing would have provided little or no perceived relevance.  
Applicant’s specification at Paragraph 33 disclose A response controller 154 formats ranked entity bin list 152 for return to the user in a query response 106. According to an advantage of the invention, returning ranked entity bin list 152 in query response 106 provides results to a query based on the ranked bins of distinct collections of records by relevance to queries, rather than ranking individual records or individual records in bins by relevance to a query, which improves the likelihood that the entity bin with the highest ranking is a collection of passages related to the target entity the user intended to search for.

Solanski extracts and presents ranked snippets of information arranged as ranked third party search results with respect to an input query which would have been combined with Zhang et al.’s machine learning and applied with the snippets of Solanski in order to generate scores for individual sections (i.e. bins) of a document.  Solanki’s generated snippets would have been contained and ranked within a third party ranking system for example a marketplace.  Thus the rejection is maintained.




Allowable subject matter
Claims 4-5, 11-12, and 18-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other features in the claim), wherein the calculating, by the computer system, the one or more additional match values for each of the one or more identifier components in each respective bin based on the one or more identifier ranking characteristics by extracting an identifier string and a desired relationship from each of the one or more identifier components;

evaluating, by the computer system, a first ranking characteristic of one or more identifier ranking characteristics such that an extracted relationship of the identifier string to the mention that matches the desired relationship scores higher than an occurrence of the identifier string to the mention that does not match the desired relationship;

evaluating, by the computer system, a second ranking characteristic of one or more identifier ranking characteristics such that the occurrence of the identifier string closer to the mention scores higher than the occurrence of the identifier string farther from the mention; and evaluating, by the computer system, a third ranking characteristic of one or more identifier ranking characteristics based on whether a fuzzy match to the identifier string is acceptable., as claimed in claims 4, 11, and 18.
With respect to claims 5, 12, and 19 they are because they are dependent on claim 4, 11, and 18.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20170277668 is directed to AUTOMATIC DOCUMENT SUMMARIZATION USING SEARCH ENGINE INTELLIGENCE:   [0099] the one or more candidate passages are scored. For instance, the one or more candidate passages may be scored by one or more components of the document summarization application (e.g., passage ranker 120). The passage ranker 120 may utilize a machine-learned, gradient-boosted, decision tree-based classifier (e.g., passage classifier) may be developed and trained to discriminate between higher quality passages and perceivably lower quality passages. In particular, the passage ranker 120 may apply the passage classifier to the candidate passages generated for a particular document and score or rank each candidate passage based at least on the feature vector calculated for the candidate passage.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154